EXHIBIT 99.2 D3 Technologies, Inc. Financial Statements Six Months Ended June 30, 2007 and 2006 (Unaudited) D3 Technologies, Inc. Balance Sheets June 30, 2007 and December 31, 2006 ASSETS June 30, December 31, 2007 2006 (Unaudited) Current Assets: Cash $ 7,579,362 $ 4,214,042 Contract receivables, net 9,551,354 9,127,047 Costs and estimated earnings, in excess of billings on uncompleted contracts 119,602 Prepaid expenses 217,051 167,026 Deferred income taxes 322,322 399,000 Total current assets 17,670,089 14,026,717 Property and equipment, net 3,010,611 2,667,850 Note receivable from stockholder Deposits 43,495 52,590 Total assets $ 20,724,195 $ 16,747,157 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 5,452,215 $ 3,926,950 Accrued income taxes 7,288 Current portion of capital lease obligation 226,841 217,188 Total current liabilities 5,679,056 4,151,426 Capital lease obligations, less current portion 226,531 Non-current portion of capital lease obligation 110,644 Deferred income taxes 195,000 195,000 Total liabilities 5,984,700 4,572,957 Stockholders' Equity: Common stock, no par value; 25,000 shares authorized, issued, and outstanding 50,000 50,000 Additional paid-in capital 330,832 330,832 Retained earnings 14,358,663 11,793,368 Total stockholders' equity 14,739,495 12,174,200 Total liabilities and stockholders' equity $ 20,724,195 $ 16,747,157 See accompanying notes to financial statements. 1 D3 Technologies, Inc. Statements of Income and Retained Earnings Six Months Ended June 30, 2007 and 2006 (Unaudited) 2007 2006 Contract revenues earned $ 36,952,268 $ 32,854,740 Cost of contract revenues 30,121,801 25,576,016 Gross profit 6,830,467 7,278,724 General and administrative expenses 2,698,943 1,799,181 Income from operations 4,131,524 5,479,543 Other income (expense): Interest expense (19,930 ) (28,808 ) Interest income 93,808 65,814 Total other income (expense) 73,878 37,006 Income before provision for income taxes 4,205,402 5,516,549 Provision for income taxes 1,640,107 2,151,454 Net income 2,565,295 3,365,095 Retained earnings, beginning of period 11,793,368 6,664,939 Retained earnings, end of period $ 14,358,663 $ 10,030,034 See accompanying notes to financial statements. 2 D3 Technologies, Inc. Statements of Cash Flows Six Months Ended June 30, 2007 and 2006 (Unaudited) 2007 2006 Net income $ 2,565,295 $ 3,365,095 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 528,568 356,421 Deferred income taxes 76,678 (99,663 ) Increase (decrease) in: Contract receivables (304,705 ) (2,213,548 ) Prepaid expenses (50,025 ) 54,865 Deposits 9,095 653 Increase (decrease) in: Accounts payable and accrued expenses 1,525,265 89,992 Accrued income taxes (7,288 ) (1,177,513 ) Net cash provided by operating activities 4,342,883 376,302 Cash flows from investing activities: Purchases of property and equipment (871,329 ) (497,193 ) Net cash used in investing activities (871,329 ) (497,193 ) Cash flows from financing activities: Payments of obligations under capital leases (106,234 ) (97,394 ) Net cash used in financing activities (106,234 ) (97,394 ) Net increase (decrease) in cash 3,365,320 (218,285 ) Cash, beginning of period 4,214,042 5,445,037 Cash, end of period $ 7,579,362 $ 5,226,752 See accompanying notes to financial statements. 3 D3 Technologies, Inc. Statements of Cash Flows (Continued) Six Months Ended June 30, 2007 and 2006 (Unaudited) Supplemental disclosure of cash flow information: 2007 2006 Interest paid $ 19,930 $ 28,808 Income taxes paid $ 1,392,500 $ 2,740,000 See accompanying notes to financial statements. 4 D3 Technologies, Inc. Notes to Financial Statements Six Months Ended June 30, 2007 and 2006 (Unaudited) Note 1. THE COMPANY AND A SUMMARY OF ITS SIGNIFICANT ACCOUNTING POLICIES D3 Technologies, Inc. (the Company) was incorporated on May 5, 1982, under the laws of the State of California.The Company has its corporate office in San Diego, California and other offices in Washington, Colorado, Maryland, South Carolina and Texas.The Company provides engineering solutions to commercial and military aviation, aerospace, military weapons systems, marine and industrial markets.The Company works with both commercial enterprises and governmental agencies. Revenue Recognition For the six months ended June 30, 2007, approximately 88.5% of the Company’s revenues were from time-and-materials contracts, 8.6% were from cost plus contracts, and 2.9% were from fixed-price contracts. For the six months ended June 30, 2006, approximately 95.2% of the Company’s revenues were from time-and-materials contracts, 4.1% were from cost plus contracts, and 0.7% were from fixed-price contracts. Revenues are recognized based on the type of contract.Revenues earned under time and material contracts are recognized on the basis of hours of work performed and hourly rates fixed under the contract.The Company recognizes revenue on cost-plus-award-fee and cost-plus-fixed-fee contracts, on the basis of reimbursable costs incurred during the period. The Company recognizes revenue on fixed-price long-term contracts on the percentage-of-completion method, measured by the percentage of costs incurred to date to estimated total costs for each contract.That method is used because management considers total cost to be the best available measure of progress on the contracts.Change orders received under contracts with customers are accounted for as part of the original contract.Certain contract costs are subject to audit and adjustment by negotiations between the Company and the U.S. Government.Contract revenues are recorded in amounts which are expected to be realized upon final settlement. Contract costs include all labor, overhead, subcontract and material costs and those indirect costs related to contract performance.Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined.Changes in job performance, job conditions, and estimated profitability and final contract settlements may result in revisions to estimated costs and income and are recognized in the period in which the revisions are determined.Because of the inherent uncertainties in estimating costs, it is reasonably possible that the estimates used will change in the next year. 5 D3 Technologies, Inc. Notes to Financial Statements (Continued) Six Months Ended June 30, 2007 and 2006 (Unaudited) Note 1. THE COMPANY AND A SUMMARY OF ITS SIGNIFICANT ACCOUNTING POLICIES (continued) Revenue Recognition (continued) With certain customers, the Company has entered into a master agreement which sets forth the general terms and conditions of work to be performed for that customer.The actual scope of the work to be performed and the compensation to be received are specified by individual purchase orders issued under the master agreement. Cash Cash includes cash on hand and cash in checking and savings accounts with banks.The Company maintains cash balances with banks that may, at times, exceed federally-insured limits. Contract Receivables Contract receivables are trade receivables consisting of (1) amounts billed but not yet received on fixed-price contracts and (2) revenues earned (billed and unbilled) on time and material and costs plus contracts.Contract receivables are stated at the amount management expects to collect from outstanding balances.Management provides for probable uncollectible amounts through a charge to earnings and a credit to a valuation allowance based on its assessment of the current status of individual accounts.Balances that are still outstanding after management has used reasonable collection efforts are written off through a charge to the valuation allowance and a credit to receivables. Property and Equipment Property and equipment are stated at cost. Depreciation is computed using the straight-line method over estimated useful lives of the related assets.Property and equipment under capital leases are recorded at the lower of the present value of the minimum lease payments or the fair value of the asset.Repairs and maintenance are charged to expense as incurred. 6 D3 Technologies, Inc. Notes to Financial Statements (Continued) Six Months Ended June 30, 2007 and 2006 (Unaudited) Note 1. THE COMPANY AND A SUMMARY OF ITS SIGNIFICANT ACCOUNTING POLICIES (continued) Income Taxes Deferred income taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amount of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Deferred income taxes result from temporary differences attributable to depreciation and amortization, accrued vacation, the allowance for doubtful accounts, and state taxes.The income tax expense is different from the amount which would result from applying the statutory federal income tax rate primarily due to state income taxes, net of apportionment. Advertising Advertising costs are expensed as incurred.The company had advertising expense of $26,778 and $3,869 for the six months ended June 30, 2007 and 2006, respectively. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 7 D3 Technologies, Inc. Notes to Financial Statements (Continued) Six Months Ended June 30, 2007 and 2006 (Unaudited) Note 2. COSTS AND ESTIMATED EARNINGS (LOSSES) ON UNCOMPLETED FIRM FIXED PRICED CONTRACTS June 30, December 31, 2007 2006 Costs incurred on uncompleted contracts $ 311,592 $ 73,554 Estimated earnings 58,024 46,048 369,616 119,602 Less billings 369,616 - $ - $ 119,602 Included in the accompanying balance sheets under the following captions: Costs and estimated earnings in excess of billings on uncompleted contracts $ - $ 119,602 Billings in excess of costs in estimated earnings on uncompleted contracts - - $ - $ 119,602 Note 3.PROPERTY AND EQUIPMENT June 30, December 31, 2007 2006 Computers and equipment $ 4,239,052 $ 3,622,614 Computer hardware and software under capital leases 699,999 699,999 Furniture and fixtures 979,110 780,467 Leasehold improvements 418,090 361,181 6,336,251 5,464,261 Less accumulated depreciation and amortization, including $329,294 and $239,506 related to computer hardware and software under capital leases as of June 30, 2007 and December 31, 2006, respectively. (3,325,640 ) (2,796,411 ) $ 3,010,611 $ 2,667,850 Note 4.LINE OF CREDIT The Company has a $1,000,000 revolving line of credit agreement with a bank.The unpaid principal balance will bear interest at an annual rate equal to the prime rate announced by the bank, which was 8.25% at June 30, 2007.All unpaid principal and interest is due October 5, 2007.The line is collateralized by substantially all of the Company’s assets and is guaranteed by a stockholder.Under the terms of the line of credit agreement the Company is required to maintain certain financial ratios. There was no outstanding balance as of June 30, 2007 and December 31, 2006. 8 D3 Technologies, Inc. Notes to Financial Statements (Continued) Six Months Ended June 30, 2007 and 2006 (Unaudited) Note 5. ACCOUNTS PAYABLE AND ACCRUED EXPENSES Accounts payable and accrued expenses consist of the following: June 30, December 31, 2007 2006 Accrued compensation and related taxes $ 2,892,791 $ 2,740,651 Accounts payable 1,348,072 490,688 Other 1,211,352 695,611 $ 5,452,215 $ 3,926,950 Note 6. CAPITAL LEASES The Company is the lessee of computer hardware and software under capital leases expiring in various years through October 2010.The assets are amortized overthe shorter of their related lease terms or their estimated productive lives and the amortization is classified with depreciation expense. Minimum future lease payments under capital leases for the twelve months ending June 30 are as follows: 2008 $ 247,636 2009 95,686 2010 12,181 2011 8,409 Total minimum lease payments 363,912 Less amount representing interest (26,427 ) Present value of net minimum lease payments 337,485 Less current portion (226,841 ) $ 110,644 9 D3 Technologies, Inc. Notes to Financial Statements (Continued) Six Months Ended June 30, 2007 and 2006 (Unaudited) Note 7.OPERATING LEASES The Company leases office space and vehicles under noncancellable operating leases expiring through December 2011.Total rent expense was approximately $392,761 and $272,013 for the six months ended June 30, 2007 and 2006, respectively.Future minimum lease payments under noncancellable operating leases for the twelve months ending June 30 are as follows: 2008 $ 594,764 2009 484,474 2010 227,637 2011 192,366 2012 76,080 $ 1,575,321 Note 8.COMMON STOCK PURCHASE AGREEMENT The Company and its stockholders have an agreement which governs all stock transfers.Under the terms of this agreement, all stock transfers are subject to first refusal rights by either the Company or current stockholders. Note 9. CUSTOMER CONCENTRATIONS The Company grants unsecured credit to its customers. For the six months ended June 30, 2007, two customers accounted for approximately 70% of revenues and, for the six months ended June 30, 2006 two customers accounted for approximately 77% of revenues.These same customers accounted for approximately 77% and 79% of contract receivables as of June 30, 2007 and 2006, respectively. Note 10. RETIREMENT PLAN The Company sponsors a 401(k) plan for its employees and may make a discretionary contribution.The Company recorded an expense of $2,746 and $2,390 for the six months ended June 30, 2007 and 2006, respectively. 10 D3 Technologies, Inc. Notes to Financial Statements (Continued) Six Months Ended June 30, 2007 and 2006 (Unaudited) Note 11.SUBSEQUENT EVENT Effective July 31, 2007, the Company’s stockholders sold their shares of common stock to LMI Aerospace, Inc. (LMI).Under the terms of a stock purchase agreement between these parties, LMI purchased the 25,000 shares of common stock outstanding for approximately $65million in cash. 11
